           Case 1:15-cv-13443-PBS Document 345 Filed 02/06/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

DANA-FARBER CANCER INSTITUTE, INC.,

                        Plaintiff,

         - and-

PFIZER INC., WYETH LLC,
and GENETICS INSTITUTE, LLC,
                                                         Civil Action No. 1:15-cv-13443-PBS
                        Intervenors-Plaintiffs,

                        v.

ONO PHARMACEUTICAL CO., LTD.,
TASUKU HONJO, E.R. SQUIBB & SONS,
L.L.C., and BRISTOL-MYERS SQUIBB, CO.,

                                       Defendants.


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all parties in the above-captioned matter (the

“Parties”) hereby stipulate to the dismissal of all claims asserted by Intervenors-Plaintiffs Pfizer

Inc., Wyeth LLC, and Genetics Institute, LLC (“Pfizer”) against Defendants Ono Pharmaceutical

Co. Ltd., Tasuku Honjo, E.R. Squibb & Sons, L.L.C., and Bristol-Myers Squibb, Co.

(“Defendants”), WITH PREJUDICE and without costs.

         The Parties request that the Court enter an order of dismissal of only Pfizer’s claims

against Defendants in the action. This stipulation does not affect the claims asserted by Plaintiff

Dana-Farber Cancer Institute, Inc. against Defendants or the inventorship of the patents-in-suit.




                                                  1

ME1 29220522v.1
           Case 1:15-cv-13443-PBS Document 345 Filed 02/06/19 Page 2 of 4



February 6, 2019

PFIZER INC., WYETH LLC, AND                  ONO PHARMACEUTICAL CO., LTD.,
GENETICS INSTITUTE, LLC                      TASUKU HONJO, E. R. SQUIBB & SONS,
                                             L.L.C. AND BRISTOL-MYERS SQUIBB
By their attorneys,                          CO.

/s/ Lee Carl Bromberg                        By their attorneys,
Lee Carl Bromberg (BBO #58480)
Wyley S. Proctor (BBO # 666613)              /s/ Dianne B. Elderkin
McCARTER & ENGLISH, LLP                      Kevin S. Prussia (BBO #666813)
265 Franklin Street                          kevin.prussia@wilmerhale.com
Boston, MA 02110                             Kevin M. Yurkewich (BBO #689909)
(617) 449-6500                               kevin.yurkewich@wilmerhale.com
lbromberg@mccarter.com                       WILMER CUTLER PICKERING HALE
wproctor@mccarter.com                        AND DORR LLP
                                             60 State Street
OF COUNSEL:                                  Boston, MA 02109
Kathleen M. Sullivan (BBO # 551053)          Tel: (617) 526-6000
Peter J. Armenio, P.C. (pro hac vice)        Fax: (617) 526-5000
Robert B. Wilson (pro hac vice)
Laura L. Fairneny (BBO # 672808)             Amy Wigmore (BBO #629725)
Anastasia M. Fernands (BBO # 633131)         amy.wigmore@wilmerhale.com
QUINN EMANUEL                                WILMER CUTLER PICKERING HALE
URQUHART & SULLIVAN, LLP                     AND DORR LLP
51 Madison Avenue                            1875 Pennsylvania Avenue NW
New York, NY 10010                           Washington, DC 20006
(212) 849-7000                               Tel: (202) 663-6096
kathleensullivan@quinnemanuel.com            Fax: (202) 663-6363
peterarmenio@quinnemanuel.com
robertwilson@quinnemanuel.com                Dianne B. Elderkin (pro hac vice)
laurafairneny@quinnemanuel.com               delderkin@akingump.com
anastasiafernands@quinnemanuel.com           Steven D. Maslowski (pro hac vice)
                                             smaslowski@akingump.com
DANA-FARBER CANCER INSTITUTE,                Matthew A. Pearson (pro hac vice)
INC.                                         mpearson@akingump.com
                                             Melissa Gibson (pro hac vice)
By its attorneys,                            mgibson@akingump.com
                                             Jason Weil (pro hac vice)
/s/ Donald R. Ware                           jweil@akingump.com
Donald R. Ware (BBO No. 516260)              AKIN GUMP STRAUSS HAUER &
dware@foleyhoag.com                          FELD LLP
Barbara A. Fiacco (BBO No. 633618)           Suite 4100
bfiacco@foleyhoag.com                        Two Commerce Square
Sarah S. Burg (BBO No. 683245)               2001 Market Street
                                             Philadelphia, PA 19103-7013
                                         2

ME1 29220522v.1
           Case 1:15-cv-13443-PBS Document 345 Filed 02/06/19 Page 3 of 4



sburg@foleyhoag.com                          Tel: (215) 965-1200
FOLEY HOAG LLP                               Fax: (215)965-1238
Seaport West
155 Seaport Boulevard                        Rachel J. Elsby (pro hac vice)
Boston, MA 02210-2600                        relsby@akingump.com
(617) 832-1000 (telephone)                   AKIN GUMP STRAUSS HAUER &
(617) 832-7000 (facsimile)                   FELD LLP
                                             1333 New Hampshire Avenue
                                             Washington, DC 20036
                                             Tel: (202) 887-4000
                                             Fax: (202) 887-4288




                                      ORDER



IT IS SO ORDERED on this ___________ day of _____________, 2019.



                                       ____________________________________
                                       The Honorable Patti B. Saris
                                       Chief Judge
                                       United States District Court
                                       District of Massachusetts
                                       Boston Division




                                         3

ME1 29220522v.1
           Case 1:15-cv-13443-PBS Document 345 Filed 02/06/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document, filed through the CM/ECF
system, will be sent electronically to the registered participants of record as identified on the
Notice of Electronic Filing on February 6, 2019.

                                                    /s/ Wyley Proctor
                                                    Wyley Proctor




                                               4

ME1 29220522v.1
